UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1577



JOHN R. DRAYER, JR.,

                                            Plaintiff - Appellant,

          versus


ANNE ARUNDEL COUNTY POLITICAL SUB-DIVISION, in
its capacity as employers of officers and
agents, department, judiciary system,

                                             Defendant - Appellee.



                            No. 02-1578



JOHN R. DRAYER, JR.

                                            Plaintiff - Appellant,

          and


JRS    INTERNATIONAL     ESTATE     MANAGEMENT
CORPORATION, Nassau, the Bahamas,

                                                        Plaintiff,

          versus


ANNE ARUNDEL COUNTY POLITICAL SUB-DIVISION,
political sub-division in its capacity as
employers of officers, agents, departments,
judiciary system; ANNE ARUNDEL COUNTY TRIAL
TEAM, in its capacity reviewing proceedings
guardianship, M.V. Drayer resulting civil
suits/caveates; ANNE ARUNDEL COUNTY POLICE
DEPARTMENT, individually/corporately in their
capacities as police; AGENT BERGER, social
services, individually and in his capacity as
social services agent for Anne Arundel County;
ANNE ARUNDEL COUNTY JUDICIAL SYSTEM, orphans,
circuit    district   courts,    individually/
corporately in their capacity as officials of
judiciary; MARY V. DRAYER, court appointed
attorney, individually and corporately in the
capacity   as   officer/courts   by   judicial
appointments/judges;   ATTORNEY   BELL,   Anne
Arundel County States Attorneys, action/
inaction in capacities of office, officers of
the county individually/corporately; CLERK, of
Anne Arundel County, recorders, in capacity of
office,   land   records,   individually   and
corporately; SHERIF JOHNSON; MAYOR JOHNSON,
Anne Arundel County, in his official capacity
as mayor, Annapolis; OTHER JOE DOES, listed/
complaints/pleadings; COURT OF APPEALS OF
MARYLAND, Docket #605; SUPREME COURT OF
APPEALS OF WEST VIRGINIA, Docket #534,

                                          Defendants - Appellees.



                           No. 02-1669



JOHN R. DRAYER, JR.,

                                           Plaintiff - Appellant,

          versus


ANNE ARUNDEL COUNTY POLITICAL SUB-DIVISION, in
its capacity as employers of officers and
agents, departments, judiciary system,

                                            Defendant - Appellee.



                                2
                           No. 02-1670



JOHN R. DRAYER, JR.

                                            Plaintiff - Appellant,

          and


JRS    INTERNATIONAL     ESTATE     MANAGEMENT
CORPORATION, Nassau, the Bahamas,

                                                        Plaintiff,

          versus


ANNE ARUNDEL COUNTY POLITICAL SUB-DIVISION,
political sub-division in its capacity as
employers of officers, agents, departments,
judiciary system; ANNE ARUNDEL COUNTY TRIAL
TEAM, in its capacity reviewing proceedings
guardianship, M.V. Drayer resulting civil
suits/caveates; ANNE ARUNDEL COUNTY POLICE
DEPARTMENT, individually/corporately in their
capacities as police; AGENT BERGER, social
services, individually and in his capacity as
social services agent for Anne Arundel County;
ANNE ARUNDEL COUNTY JUDICIAL SYSTEM, orphans,
circuit    district   courts,    individually/
corporately in their capacity as officials of
judiciary; MARY V. DRAYER, court appointed
attorney, individually and corporately in the
capacity   as   officer/courts   by   judicial
appointments/judges;   ATTORNEY   BELL,   Anne
Arundel County States Attorneys, action/
inaction in capacities of office, officers of
the county individually/corporately; CLERK, of
Anne Arundel County, recorders, in capacity of
office,   land   records,   individually   and
corporately; SHERIF JOHNSON; MAYOR JOHNSON,
Anne Arundel County, in his official capacity
as mayor, Annapolis; OTHER JOE DOES, listed/
complaints/pleadings; COURT OF APPEALS OF

                      3
MARYLAND, Docket #605; SUPREME COURT       OF
APPEALS OF WEST VIRGINIA, Docket #534,

                                           Defendants - Appellees.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-00-1221-S, CA-01-729-S)


Submitted:   August 20, 2002             Decided:    August 30, 2002


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John R. Drayer, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                4
PER CURIAM:

      In these consolidated appeals, John R. Drayer, Jr., appeals

the district court’s orders denying his motions under Fed. R. Civ.

P. 59 and 60, denying his motions to file belated appeals, denying

his motion for preparation of transcripts at government expense,

and denying leave to appeal in forma pauperis.             We have reviewed

the   records   and   the   district       court’s   opinions   and    find   no

reversible error.     Accordingly, we deny the motions for leave to

proceed in forma pauperis and dismiss the appeals on the reasoning

of the district court.      See Drayer v. Anne Arundel County, Nos. CA-

00-1221-S; CA-01-729-S (D. Md. May 21, 2002). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                      DISMISSED




                                       5